Title: From George Washington to Samuel Huntington, 13 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 13 Feby 1781.
                        
                        I do myself the honor of returning your Excellency a letter addressed to President Reed which came under your
                            last cover to me. I imagine your secretary has inadvertently, in making up his dispatches, inclosed my letter to the
                            president of Pennsylvania, as he did that for him to me. I have the honor to be &c.

                    